Exhibit 1 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 April 12, 2011 Dear Commissioners: I have read the statements made by Interplay Entertainment Corp. and Subsidaries, which I understand will be filed with the United States Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Company's Form 8-K report dated April 12, 2011.I agree with the statements concerning my Firm in such Form 8-K. Very truly yours, Jeffrey S. Gilbert, C.P.A.
